In this action in which a judgment of the Supreme Court, Queens County, was made on December 18, 1973, granting plaintiff a divorce, plaintiff appeals, as limited by her notice of appeal and her brief, from so much of the judgment as awarded her $25 per week alimony, $25 per week child support for the parties’ infant child and a $750 counsel fee. At a conference in this court held on January 23, 1975, appellant’s counsel and the defendant, pro se, entered into a written stipulation for modification of the judgment and for disposition of the question of a further counsel fee of $350, awarded for the prosecution of the instant appeal. In accordance with the stipulation, the judgment is modified by reducing the award of the counsel fee to $500, to cover all counsel fees to date, including the above-mentioned award for services rendered on this appeal, which $500 shall be paid at the rate of $10 per week, commencing February 3,1975, at the office of plaintiff’s attorney, Murray J. Richmond, Esq., 521 Fifth Avenue, New York, N. Y. 10017. As so modified, judgment affirmed insofar as appealed from, without costs. Gulotta, P. J., Hopkins, Martuscello, Latham and Benjamin, JJ., concur.